Opinion issued August 28, 2014




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-14-00437-CV
                         ———————————
                     CHANTANA W. UMSAWASDI
                                 Appellant,
                                     v.
   D. M. BEST COMPANY, INC., DAVID MCNEAL BEST, II, PAMELA
               BEST MOORE, AND VICTORIA BEST
                                 Appellees



                   On Appeal from Probate Court No. 1
                          Harris County, Texas
                    Trial Court Case No. 412,001-401


                       MEMORANDUM OPINION
      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Appellant included a certificate of conference in the motion stating

appellees are unopposed. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).



                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                       2